Citation Nr: 1232926	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  12-12 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to March 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The issues of entitlement to service connection for a right arm and shoulder disorder and entitlement to service connection for a heart disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran has an acquired psychiatric disorder, to include PTSD, that is related to his active duty service to include any verified stressors.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-56 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

After careful review of the claims file, the Board finds that the letters dated in December 2010 and December 2011 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely records such as medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The December 2011 letter provided this information. 

The Board observes that the December 2010 letter was sent to the Veteran prior to the March 2011 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the December 2010 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra.  Additionally, the Board notes the December 2011 letter specifically addressed the need for information regarding any stressor event that occurred during active duty service as it pertained to the Veteran's PTSD claim.  The Board notes that the December 2011 letter was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, after the notice was provided, the case was re-adjudicated, and a statement of the case was provided to the Veteran in May 2012.  See Pelegrini, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication of the initial decision).

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records, service personnel records, and VA and private treatment records have been associated with the claims folder. 

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations were provided in January 2011 and January 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, including opinions, obtained in this case are more than adequate, as they collectively are predicated on a full reading of the medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, including the statements of the Veteran, and provide a complete rationale for all opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations, and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2011).

Generally, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2011).  With regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence necessary to verify the claimed stressor varies depending on the circumstances of the stressor and the nature of a veteran's service.

The DSM-IV provides two requirements as to the sufficiency of a stressor:  (1) a person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) ; see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board also notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of his active service.  In considering the evidence of record under the laws and regulations as set forth above, however, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder, to include PTSD.  The Board notes that the Veteran's initial claim was for entitlement to service connection for an acquired psychiatric disorder to include anxiety, mood swings, anger issues, trouble sleeping, night sweats, and an unresponsive attitude.  The Board notes, however, that the Veteran subsequently noted memories of traumatic events in service that currently caused him anxiety.  As such, the Board will consider a claim for PTSD as well.  In Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), the Federal Circuit recently held, among other things, that advancing separate theories in support of a claim for benefits for a particular disability does not equate to separate claims for benefits for that disability.  Additionally, the Board must consider all psychological diagnoses when adjudicating any psychological claim on its underlying merits.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (indicating the scope of a mental disability claim includes any such disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Initially, the Board notes that the Veteran's service treatment records are absent any complaints or diagnoses of any psychological disorders.  There is no medical evidence, nor does the Veteran contend, that he had any psychological disorders during active duty service.  The record indicated that the Veteran did exhibit symptoms of anxiety and "agitation" during hospital stays in 1957 and 1975, but there is no indication that the symptoms continued following the Veteran's release from the hospital on either occasion or that any psychiatric diagnoses were assigned at those times.  

Service records indicate that the Veteran served in the United States Coast Guard from October 1942 to March 1946; his military occupational specialty was listed as a ship's cook, but the Veteran reported he performed various duties during combat.  The record indicated that the Veteran was awarded the Purple Heart Medal.  The Board notes that the Veteran had combat experience in the Campaign in Africa and Normandy.  He stated that he helped escort soldiers to the beach at Normandy.  Specifically, the Veteran noted that he was on the boats that delivered the troops to the beach.  The Veteran noted that he witnessed soldiers drowning and saw bodies washed ashore.  See January 2011 VA examination report, page 4.  As the evidence establishes that the Veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone has established the occurrence of the claimed in-service stressor.  Therefore, the Board notes that the Veteran has a verified stressor.  See 38 C.F.R. § 3.304(f) ; see also Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Although the Board notes that the Veteran has a verified stressor, the Veteran has not been diagnosed with PTSD.  In this regard, the Board notes that the Veteran was afforded VA examinations in January 2011 and January 2012.  Both examiners concluded that the Veteran did not meet the criteria for a diagnosis of PTSD that conforms to the DSM-IV.  Similarly, the Board notes that the Veteran was assigned a rule-out diagnosis of PTSD at a November 2010 VA mental health treatment visit; however, at a follow-up visit in February 2011, the only diagnosis confirmed by the Veteran's treating psychiatrist was anxiety disorder.  In addition, the Veteran has been diagnosed with anxiety disorder by VA treatment providers on multiple occasions in 2010 and 2011; however, those treatment providers have not offered etiological opinions concerning the Veteran's anxiety.  Further, although the Veteran's private physician diagnosed him with anxiety on multiple occasions in 2010, no etiological opinion was offered.  

At his January 2011 VA examination, the Veteran reported that he had felt anxiety in recent years in relation to memories of service.  In this regard the Veteran noted that a fellow soldier and friend had recently passed away and that he had been given a picture of his unit.  The Veteran's wife reported that a commemorative panel of the picture and the Veteran's medals was subsequently made.  The Veteran noted that the picture reminded him of a fellow soldier who went missing during the war, the memory of which still made him weep.  Records indicated that the Veteran had reported increased nightmares, sadness, and preoccupation with the event in recent years, especially following the presentation of the commemorative panel.  The examiner noted that the Veteran fell in October 2009 after losing his balance and passing out.  The Veteran suffered a concussion and a head wound and was hospitalized for 18 days as a result of the fall.  He reported having had anxiety issues following his fall.  

The examiner diagnosed the Veteran with anxiety disorder and dementia and noted that his anxiety symptoms appeared to have arisen in the time period following the October 2009 fall.  The examiner noted that there was no evidence that anxiety symptoms were present before the fall and concluded that subsequent health concerns only served to increase the Veteran's anxiety.  The examiner then noted that the Veteran's anxiety also coincided with events that have made him more preoccupied with memories of the Normandy invasion, including the fall-which was a near-death experience-and the photograph and plaque that had recently been given to him.  However, the examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD, as he reported no avoidance symptoms, no arousal symptoms that could not be better explained by other medical concerns, and no significant distress or functional impairment secondary to the combat stressor for over 60 years.  The examiner stated that the Veteran's claimed stressor was the type of stressor that could cause PTSD; however, the examiner determined that the Veteran did not have PTSD, as his symptomatology was all related to his diagnosed anxiety disorder.  As such, although the Veteran did experience an event that could serve as a stressor for PTSD, the event did not have the effect of causing the Veteran to have PTSD.  

The January 2012 VA examiner initially noted that little had changed from the January 2011 VA examination.  In this regard the examiner again noted that the Veteran did not meet the criteria for PTSD that conforms to the DSM-IV.  The examiner did note that the Veteran seemed to have some occasional symptoms of anxiety with regard to various things, to include some continued occasional thoughts about his difficult military experiences.  The examiner noted, however, that the Veteran did not appear to re-experience the stressors as defined by the PTSD criteria.  As such, the January 2012 VA examiner also found that while the Veteran did experience an event that could serve as a stressor for PTSD, the event did not have the effect of causing the Veteran to have PTSD.

Although the VA examiners determined that the Veteran did not meet the criteria for a diagnosis of PTSD that conformed to the DSM-IV, the examiners did find that the Veteran had other psychiatric diagnoses, including anxiety disorder and dementia.  The Board notes that both of the VA examiners noted that it was possible to differentiate with regard to which symptomatology was associated with the various psychiatric diagnoses.  The Board notes however, that both the January 2011 and January 2012 VA examiners opined that none of the Veteran's psychiatric diagnoses were related to his active duty service.  In this regard, the January 2011 VA examiner stated that the Veteran's anxiety symptoms were less likely than not secondary to the claimed stressor but rather developed pursuant to his October 2009 fall and subsequent health problems.  Moreover, the examiner noted that the SLUMS examination conducted revealed that the Veteran met the criteria for dementia.  The January 2012 VA examiner also diagnosed the Veteran with dementia.  In this regard, the examiner noted that the Veteran had some difficulty with memory, and some mostly minor cognitive processing issues were noted at the examination, which indicated that the Veteran met the criteria for dementia.  The January 2012 examiner also noted, however, that the Veteran's memory and cognitive processing problems did not appear to have advanced beyond the age expected norm, and as such much of the Veteran's memory and cognitive issues likely represented typical age-related decline.  With regard to a diagnosis of anxiety disorder, the January 2012 VA examiner noted that although the Veteran was diagnosed with anxiety disorder in the January 2011 VA examination and still displayed some symptoms of anxiety, the symptoms were not currently frequent enough or severe enough to prompt an anxiety diagnosis.  Additionally, the examiner noted the anxiety symptoms did not appear to have any chronic significant impact on the Veteran's psychosocial functioning.  Finally, the examiner noted that the Veteran's dementia did not appear to be related to or caused by his military service and was instead likely related to "age-related decline."

Based on the evidence of record, the Board finds that service connection for an acquired psychiatric condition, to include PTSD, is not warranted.  Although the Veteran is currently diagnosed with anxiety disorder and dementia, the evidence does not demonstrate that these disorders were incurred in or are otherwise related to service.  There is no indication of any diagnosis or treatment for a psychiatric condition in service, and both the January 2011 and January 2012 VA examiners offered negative opinions on etiology with regard to service connection for anxiety disorder and dementia.  Similarly, although the Veteran's VA mental health treatment provider noted at a November 2010 treatment visit that the Veteran was experiencing "increased emotional reactions" related to memories of past war experiences, no etiological opinion was offered at the time.  Further, follow-up treatment in February 2011 reflected no diagnosis of PTSD or any indication that the Veteran's diagnosed anxiety disorder was etiologically linked to his period of active duty.  Finally, the Veteran does not meet the DSM-IV criteria for a PTSD diagnosis as required by 38 C.F.R. § 4.125(a).  

The Board, in its role as a finder of fact, finds that the January 2011 and January 2012 VA examiners' opinions are probative medical evidence with regard to the Veteran's claims  The reports reveal that the examiners conducted thorough examinations of the Veteran and provided a full and complete rationale for the opinions.  In addition, the opinions are highly probative because they reconcile all of the medical evidence of record.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.; see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As the January 2011 and January 2012 VA examiners' opinions are based upon an evaluation of the Veteran, a review of the claims folder, and a thorough analysis of all the DSM-IV criteria, the Board finds that they are entitled to the most weight regarding the Veteran's claim.

The Board further acknowledges, as noted above, that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms. See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Also, as noted above, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Here, the Board finds that the Veteran is not competent to render diagnoses of psychiatric disorders.  Although the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, although the Veteran has asserted that his psychiatric disorder is the result of his experiences in service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorders and the Veteran's active duty service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this regard, the Board notes that the evidence of record does not show treatment for an acquired psychiatric disorder until many years after service.  Although the Board is not holding that corroboration is required, the absence of complaint of an acquired psychiatric disorder serves as negative evidence.  Indeed, the Veteran's initial complaints regarding psychological problems following his fall in October 2009 were more than 60 years after separation from active duty service.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability); Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by a claimant at a later date).

The preponderance of the evidence is against a grant of service connection for an acquired psychiatric disorder, to include PTSD, as the Veteran does not currently meet the criteria for PTSD under the DSM-IV and no competent and credible medical nexus has been established to relate his currently diagnosed anxiety disorder or dementia to his active duty service.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


